Motion to dismiss petition on the ground the order of the Human Rights Appeal Board, dated September 12, 1977, is nonfinal and therefore not reviewable by this court. Motion denied, without costs (Executive Law, § 298; Matter of New York City Housing Auth. v State Div. of Human Rights, 53 AD2d 844, 845). Respondent’s brief shall be filed and served within 20 days of the date of service of a copy of the order to be entered on this decision. Mahoney, P. J., Greenblott, Sweeney, Larkin and Herlihy, JJ., concur.